ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 04/24/2020 for application number 16/857,665. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-23 are presented for examination.

Priority
This application has claimed the benefit of PRO Application Number 62/847,450 filed on 05/14/2019. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Best et al. (US 2009/0037931 A1), Bailey (US 2008/0109785 A1), and Anderson et al. (US 2006/0085745 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 12, and 23.
The prior art of record, specifically Best et al. (US 2009/0037931 A1) teaches a system for indicating and displaying default property values for a selected interface object. A user can modify the default property values for any given selected interface object. 

Anderson et al. (US 2006/0085745 A1) teaches a system that displays user interface objects and their associated style (i.e. property values). A user can select an object to view the specific objects property values. Some of the objects can have modified property values while others can utilize a default set of property values.

However, the prior art of record does not teach a user interface design platform comprising: one or more processors; and memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the one or more processors to: identify a first object in a graphical user interface (GUI) design, the first object including a plurality of first properties that define the first object within the GUI design; determine one or more modified properties of the plurality of first properties, the one or more modified properties each having a property value that is different from a corresponding default property value; generate a changed properties list for the first object, the changed properties list including the one or more modified properties of the plurality of first properties, and omitting other properties of the plurality of first properties, the other properties having their corresponding default property values; and display the changed properties list on a display device associated with a user of the user interface design platform. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of a user interface design platform comprising: one or more processors; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179